Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 14, 2018

                                     No. 04-18-00132-CV

                IN THE INTEREST OF T.M.A. AND Y.C.A, CHILDREN,

                  From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-PA-01798
                    Honorable Barbara Hanson Nellermoe, Judge Presiding


                                        ORDER
        The State’s brief is due on June 11, 2018. See TEX. R. APP. P. 38.6(b). On the due date,
the State filed a first motion for an extension of time to file its brief until July 2, 2018.
       The State’s motion is GRANTED. The State’s brief is due on July 2, 2018.




                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of June, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court